The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2014

                                  No. 04-14-00198-CR

                                 Jorge Alvarez GOMEZ,
                                        Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 362070
                     Honorable Wayne A. Christian, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The Appellant’s reply brief is due January 5, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court